Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 1 of 40 PageID# 4463

                                                                       916


   1                       UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
   2                            ALEXANDRIA DIVISION

   3   UNITED STATES OF AMERICA,            )   Case 1:18-cr-00457
                                            )
   4                       Plaintiff,       )
                                            )
   5            v.                          )   Alexandria, Virginia
                                            )   July 19, 2019
   6   BIJAN RAFIEKIAN,                     )   2:30 p.m.
                                            )
   7                       Defendant.       )   Day 5
                                            )   Pages 916 - 955
   8

   9                            TRANSCRIPT OF TRIAL

  10              BEFORE THE HONORABLE ANTHONY J. TRENGA

  11                  UNITED STATES DISTRICT COURT JUDGE

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


         Rhonda      F.   Montgomery    OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 2 of 40 PageID# 4464

                                                                       917


   1   APPEARANCES:

   2   FOR THE UNITED STATES OF AMERICA:

   3         EVAN N. TURGEON, ESQUIRE
             JOHN T. GIBBS, ESQUIRE
   4         S. KATE SWEETEN, ESQUIRE
             OFFICE OF THE UNITED STATES ATTORNEY
   5         2100 Jamieson Avenue
             Alexandria, Virginia 22314
   6         (703) 299-3700

   7   FOR BIJAN RAFIEKIAN:

   8         ROBERT P. TROUT, ESQUIRE
             TROUT, CACHERIS & SOLOMON, PLLC
   9         1627 I Street, N.W., Suite 1130
             Washington, D.C. 20006
  10         (202) 464-3300

  11         MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
             STACEY H. MITCHELL, ESQUIRE, PRO HAC VICE
  12         JOHN C. MURPHY, ESQUIRE, PRO HAC VICE
             JAMES E. TYSSE, ESQUIRE
  13         AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
             Robert S. Strauss Building
  14         1333 New Hampshire Avenue, N.W.
             Washington, D.C. 20036-1564
  15         (202) 887-4000

  16   THE DEFENDANT, BIJAN RAFIEKIAN, IN PERSON

  17

  18

  19

  20

  21

  22

  23

  24

  25


         Rhonda    F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 3 of 40 PageID# 4465

                                                                       918


   1                THE CLERK:       Criminal Case 1:18-cr-457, United

   2   States v. Bijan Rafiekian.

   3                Counsel, will you please note your

   4   appearances for the record.

   5                MR. GIBBS:       Good afternoon, Your Honor.          John

   6   Gibbs, Katie Sweeten, and Evan Turgeon on behalf of the

   7   government, and Special Agent Alfredo is also in court.

   8                THE COURT:       Good afternoon.

   9                MR. MACDOUGALL:         Good afternoon, Your Honor.

  10   Mr. Rafiekian is present here.            For Mr. Rafiekian, Mark

  11   MacDougall, James Tysse, Stacey Mitchell, Jack Murphy,

  12   and Robert Trout.        Mr. Trout and I, with the Court's

  13   permission, will take the backseat.              We would like to

  14   also ask the Court's permission for two of our summer

  15   law students, Parnia Zahedi and Madeline Bardi, to join

  16   us in the well.

  17                THE COURT:       Yes.    We're delighted to have

  18   them.

  19                MR. MACDOUGALL:         Thank you, Your Honor.

  20                THE COURT:       What I'd like to do is spend some

  21   time talking about the jury instructions.               What I plan

  22   on doing is fashioning a set of instructions

  23   provisionally to distribute to counsel with the benefit

  24   of today's discussions.          Then everybody will have

  25   another opportunity to respond to them.


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 4 of 40 PageID# 4466

                                                                       919


   1                I've reviewed the briefing that's been

   2   provided, and I'm not going to go through all the

   3   disputed items, but there are a few I do want to focus

   4   on.   The first one I'd like to take up is the

   5   defendant's proposed Instructions 30 and 31 pertaining

   6   to missing witness instruction.

   7                MR. MURPHY:       Good afternoon, Your Honor.

   8   Jack Murphy.

   9                THE COURT:       Yes.

  10                MR. MURPHY:       With regards to Defendant's

  11   Instructions 30 and 31, the government has argued that

  12   this instruction is not appropriate because the defense

  13   has the ability to subpoena Mr. Flynn.

  14                THE COURT:       I take it you're not going to

  15   call Mr. Flynn.

  16                MR. MURPHY:       The defense does not intend to

  17   call Mr. Flynn as a witness, Your Honor.

  18                THE COURT:       All right.

  19                MR. MURPHY:       There are circumstances,

  20   however -- and we've cited some cases in our brief --

  21   where even though a witness is physically available to

  22   the defendant, the missing witness instruction is

  23   nevertheless appropriate.            That occurs where the

  24   witness is practically unavailable to a party even if

  25   they're physically available.


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 5 of 40 PageID# 4467

                                                                       920


   1                The case we cited for this is United States

   2   v. Mahone out of the Seventh Circuit.              So at issue in

   3   Mahone was a police officer who was closely associated

   4   with the United States Attorney in developing the case.

   5                THE COURT:       Have you been restricted in any

   6   way in trying to interview Mr. Flynn or having access

   7   to Mr. Flynn?

   8                MR. MURPHY:       We have not been restricted to

   9   interview or access Mr. Flynn, Your Honor.

  10                THE COURT:       All right.

  11                MR. MURPHY:       However, given the close

  12   relationship between Mr. Flynn and the government, as

  13   evidenced by several witnesses that Mr. Flynn -- excuse

  14   me -- several interviews that Mr. Flynn participated in

  15   with the government, several witness prep sessions --

  16                THE COURT:       All of which you know about

  17   through the 302s.

  18                MR. MURPHY:       All of which we're aware of

  19   through the 302s and various filings in this case --

  20                THE COURT:       Right.

  21                MR. MURPHY:       -- and in Mr. Flynn's criminal

  22   case.

  23                For all intents and purposes, Mr. Flynn was

  24   acting as an agent of the government.              He was their

  25   presumptive star witness.


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 6 of 40 PageID# 4468

                                                                       921


   1                So for that reason, we would say that under

   2   United States v. Mahone, Mr. Flynn was practically

   3   unavailable to the defense.           Therefore, a missing

   4   witness instruction is appropriate.

   5                THE COURT:       All right.     Mr. Gibbs.

   6                MR. GIBBS:       Just briefly, Judge.         Your Honor,

   7   I think your questions cut right to the heart of the

   8   matter.     You asked if the defense intended to call

   9   Mr. Flynn.       They said they did not.         Significantly,

  10   they didn't say they couldn't call Mr. Flynn.                 They

  11   simply said they had chosen not to do so.               You then

  12   asked them if they were restricted in any way, and they

  13   candidly acknowledged that they were not restricted.

  14   So I think to somehow give the jury an instruction that

  15   says this witness is peculiarly within the power of the

  16   government to produce is simply inaccurate factually.

  17                I also think the Mahone case from the Seventh

  18   Circuit from 1976 that they quote is -- well, first of

  19   all, I haven't seen any corresponding case law to that

  20   effect in the Fourth Circuit.            I'm confident the

  21   defense would have found it if it existed.                 In that

  22   case --

  23                THE COURT:       Is that the one with the

  24   confidential informant?          Is that the case, the Seventh

  25   Circuit case?


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 7 of 40 PageID# 4469

                                                                       922


   1                MR. GIBBS:       I believe it was a police

   2   officer.

   3                THE COURT:       Right.

   4                MR. GIBBS:       I think the holding was sort of

   5   along the lines of a police officer is part of the

   6   government team.        So even if you call him, he's not

   7   going to be able to testify against his team.

   8                I think General Flynn probably feels less

   9   kinship with the government right now than he ever has

  10   in his entire career.          So that is certainly not the

  11   case with him.

  12                I think for all of those reasons, Judge, 30

  13   and 31 should not be given to the jury.

  14                Thank you.

  15                THE COURT:       All right.     Thank you.

  16                This really cuts across a number of the

  17   instructions.       Really, how the Court's ruling with

  18   respect to the essential elements of the offense under

  19   951, which relates to the legal commercial transaction

  20   aspect, is to be incorporated into the instructions.                    I

  21   know the defense has proposed several instructions that

  22   captures that.

  23                The government, I think, has not really

  24   proposed incorporating that language very much

  25   anywhere.        I'd like to hear from you in terms of how we


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 8 of 40 PageID# 4470

                                                                       923


   1   should do that and how we capture the aspect of the

   2   definition of "legal commercial transaction" that

   3   qualifies it by indicating "unless prohibited by law."

   4                Mr. Turgeon.

   5                MR. TURGEON:       Thank you, Your Honor.

   6                We drafted a short three-page brief that we

   7   have just given to defense counsel.              We'd like to hand

   8   it up to Your Honor as well.

   9                THE COURT:       All right.

  10                MR. TURGEON:       It's drafted in the style of an

  11   opposition to the defendant's proposed instruction,

  12   Your Honor.

  13                Thank you.

  14          (Documents are given to the Court.)

  15                MR. TURGEON:       So in this brief, Your Honor,

  16   we highlight two points, but there's a third element to

  17   add.

  18                The first of those points is the government

  19   does not need to prove a criminal violation of any

  20   statute, including FARA, to establish the defendant's

  21   conduct was not only a commercial transaction.                 All the

  22   government needs to prove -- and this is in the FARA

  23   regulations -- is that the conduct at issue was not

  24   legal, was prohibited by, in this case, a federal law.

  25                So for that reason, the defense's proposed


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 9 of 40 PageID# 4471

                                                                       924


   1   instruction, which, I believe, inserts -- or at least

   2   suggests that the insertion of a mens rea

   3   requirement -- which would mean the government needs to

   4   prove that the defendant criminally violated FARA --

   5   that's simply not what the law is, Your Honor.                 Our

   6   brief on that point makes that quite clear.                That's

   7   consistent with how 951 cases have been charged

   8   consistently.       The conduct at issue for most 951 cases

   9   is not inherently criminal.

  10                Here, though, we are alleging that it is a

  11   criminal violation pursuant to Your Honor's order.                    It

  12   is violation of FARA, and it's a violation of what FARA

  13   requires whether or not the defendant committed a

  14   criminal violation of FARA that could be independently

  15   prosecuted.       FARA is prosecuted civilly as well, for

  16   example.

  17                So, again, Your Honor, as our brief makes

  18   clear, we believe there's no mens rea requirement as to

  19   what the government is required to prove to establish

  20   that the defendant's conduct was not a legal commercial

  21   transaction.

  22                There are a couple of other points.

  23                THE COURT:       What would you need to establish?

  24   Simply what?       That there was false information?

  25                MR. TURGEON:       So if I understand correctly,


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 10 of 40 PageID# 4472

                                                                       925


    1   Your Honor, what we're talking about here is the prong

    2   of 951 --

    3                THE COURT:       Yes.

    4                MR. TURGEON:       -- for a legal commercial

    5   transaction.

    6                THE COURT:       Right, which speaks to whether

    7   the person is an agent.

    8                MR. TURGEON:       Yes, Your Honor.

    9                For that, we would need to establish

   10   essentially what the regulations say, that there was

   11   some conduct that was illegal.

   12                THE COURT:       Right.

   13                MR. TURGEON:       By illegal, that means

   14   prohibited by law whether or not the government has

   15   proved a criminal violation of that law.

   16                THE COURT:       How would you instruct the jury

   17   on that aspect of it?          What would you tell them?

   18                MR. TURGEON:       Your Honor, we'd ask that the

   19   jury be instructed just what the regulations say.

   20                THE COURT:       How do they make a judgment about

   21   whether it's illegal or not?

   22                MR. TURGEON:       Your Honor, we do propose the

   23   jury be told in this case what the elements of FARA

   24   are.   However, we don't -- or rather, you know what,

   25   Your Honor?       I'd like to strike that last comment.


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 11 of 40 PageID# 4473

                                                                       926


    1               I agree.      It's important for the jury to be

    2   instructed what conduct constitutes a violation of

    3   FARA.   We really haven't figured out the best way to go

    4   about doing that.

    5               But the number one concern of ours is that

    6   the jury cannot be instructed that to find that the

    7   conduct was in violation of law and, therefore, was not

    8   a legal commercial transaction, that there's any sort

    9   of willfulness requirement there.

   10               The second point, Your Honor, with regard to

   11   the instructions -- or the defendant's proposed

   12   instruction, rather, is that the second paragraph says

   13   that in order to find that the defendant conspired to

   14   violate Section 951 --

   15               THE COURT:       What instruction are you reading

   16   from?

   17               MR. TURGEON:       I'm sorry, Your Honor.          It's

   18   the Defendant's Proposed Instruction No. 54A.

   19               THE COURT:       All right.

   20               MR. TURGEON:       Now, under 54A, it says, In

   21   order to find that the defendant conspired to violate

   22   Section 951 for Count 1, the government must also prove

   23   beyond a reasonable doubt that the defendant conspired

   24   to violate FARA.

   25               That's simply not the law.           We don't need to


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 12 of 40 PageID# 4474

                                                                       927


    1   prove any separate conspiracy for the reason I just

    2   stated and also because an individual violation of FARA

    3   would be enough to render the conduct -- not even an

    4   individual violation of FARA, but simply any conduct

    5   that was in violation of the FARA statute, whether or

    6   not prosecuted or prosecutable, renders that conduct

    7   not a legal commercial transaction.             So we'd object to

    8   that paragraph as well.

    9               The third point, Your Honor -- a couple of

   10   lines down there under first -- or it says where the

   11   defendant acted in the United States as an agent of a

   12   foreign principal, specifically in this case the

   13   government of Turkey.

   14               Your Honor, we object to -- we would object

   15   to specifying in this case the foreign principal for

   16   which the defendant must've acted to find their conduct

   17   was not a legal commercial transaction.              That's because

   18   if the defendant were to have acted on behalf of

   19   Alptekin and if Your Honor were to find that that

   20   conduct -- or if the jury were to find, rather, that

   21   that conduct was not for the principal benefit of the

   22   government of Turkey, that's still a FARA violation.

   23   It doesn't have to be just the government of Turkey.

   24   It's for any foreign principal as long as -- it's a

   25   violation if you act for any foreign principal and the


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 13 of 40 PageID# 4475

                                                                       928


    1   principal beneficiary of that action is a foreign

    2   government or a foreign political party.

    3               THE COURT:       Well, they disclosed they were

    4   acting on behalf of Inovo, which is Alptekin, right?

    5               MR. TURGEON:       Yes, Your Honor.        However, if

    6   the conduct were for -- again, under the LDA

    7   exception -- and we have some points on that as well,

    8   some suggested edits to the instruction on that as

    9   well.

   10               THE COURT:       All right.

   11               MR. TURGEON:       The LDA exception is not

   12   available if the conduct was for the principal benefit

   13   of a foreign government or a foreign political party.

   14   So even if the defendant were acting on behalf of

   15   Alptekin, if that action was for the principal benefit

   16   of the government of Turkey, that's still a violation

   17   of FARA, Your Honor.

   18               THE COURT:       All right.     Well, let me ask you

   19   this:   What should -- and this, again, gets to the

   20   issue that -- let's stay with Count 1 where we're

   21   talking about the conspiracy.           We have two prongs.          One

   22   is conspiracy to violate 951, and then the other is

   23   conspiracy to violate 618.

   24               What should they be told?           They're going to

   25   be instructed on 951 separate and apart in Count 2, but


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 14 of 40 PageID# 4476

                                                                       929


    1   what should they be told about the 918 charge?

    2                MR. TURGEON:      The 618 charge, Your Honor?

    3                THE COURT:      The 618 charge, yes.

    4                MR. TURGEON:      Well, the 618 charge is

    5   essentially making material false statements on a FARA

    6   registration.

    7                THE COURT:      Right.     Do you agree they need to

    8   be instructed on what the elements of that offense are

    9   for the purposes of the conspiracy count?

   10                MR. TURGEON:      Yes, Your Honor, with regard to

   11   that part of the conspiracy count.             Although, it's

   12   important to remember here that there are essentially

   13   two different FARA offenses that we've been talking

   14   about.     There's the false statements, and then there's

   15   the other conduct, including failure to register and

   16   failure to comply with other provisions of FARA.

   17                THE COURT:      Right.

   18                MR. TURGEON:      So with regard to the material

   19   false statements on the FARA filing, I'd like to confer

   20   with my team for one moment.

   21                THE COURT:      All right.

   22         (Counsel confer.)

   23                MR. TURGEON:      Your Honor, Proposed

   24   Instruction No. 29, the first part of that --

   25                THE COURT:      Hold on.     Hold on a second.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 15 of 40 PageID# 4477

                                                                       930


    1               All right.       No. 29?

    2               MR. TURGEON:       Yes, Your Honor, No. 29.

    3               THE COURT:       All right.

    4               MR. TURGEON:       So under what we have there,

    5   under one, it says, The conspiracy, agreement, or

    6   understanding to act as an agent of a foreign

    7   government and to make false statements and wishful

    8   omissions in a FARA filing.

    9               So, Your Honor, we think to make false

   10   statements and willful omissions in a FARA filing

   11   really requires no further explanation.              We did submit

   12   an instruction on materiality.            Between that

   13   instruction and this one, Your Honor, we don't know if

   14   anything more is required along, of course, with the

   15   general conspiracy instructions that apply to both

   16   prongs of the conspiracy.          We don't think anything else

   17   is required.

   18               THE COURT:       Well, the trouble I'm having is

   19   the object of the conspiracy is the unlawful conduct,

   20   right, these two prongs?

   21               MR. TURGEON:       Yes.

   22               THE COURT:       The first prong of the unlawful

   23   conduct is 951.

   24               MR. TURGEON:       Yes.

   25               THE COURT:       Acting as an agent of a foreign


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 16 of 40 PageID# 4478

                                                                       931


    1   government isn't a violation of 951, right?                I mean,

    2   that's not a statement of unlawful activity.

    3               MR. TURGEON:       Your Honor, well, acting under

    4   the direction and control of a foreign government is --

    5               THE COURT:       Without notification.

    6               MR. TURGEON:       Yes.

    7               THE COURT:       But that's not in your proposal.

    8               That aspect of FARA, again, getting back

    9   to -- you say it's a FARA violation.             The FARA

   10   violation that would make an otherwise legal commercial

   11   transaction unlawful and, therefore, outside of the

   12   definition of a legal commercial transaction is not the

   13   false statements on a FARA registration form; is it?

   14   It would be the acting as an undisclosed foreign agent

   15   as those terms are used within --

   16               Is it 612?

   17               MR. TURGEON:       Yes, Your Honor, that's right.

   18               THE COURT:       -- 612 made criminal under

   19   618(a), right?

   20               MR. TURGEON:       And otherwise civilly

   21   prosecuted, yes.

   22               THE COURT:       Right.

   23               MR. TURGEON:       Your Honor is correct.          We're

   24   not alleging that the legal commercial transaction was

   25   related to the false statements on the filing.                 We're


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 17 of 40 PageID# 4479

                                                                       932


    1   talking about the other FARA violative conduct.

    2               THE COURT:       Right.    So for the jury to make a

    3   determination as to whether the conduct is essentially

    4   exempted and thereby taking the conduct outside of 951

    5   or places it within 951, they need to have some

    6   guidance on what they have to focus on in order to

    7   determine whether it's unlawful conduct or not, right?

    8               MR. TURGEON:       That's right.

    9               THE COURT:       Which gets into the details of

   10   what 612 would require.

   11               MR. TURGEON:       612 in a subsequent section --

   12               THE COURT:       Right, which in turn relates to

   13   the definition of an agent and the kinds of activities

   14   and conduct that would make that conduct illegal.

   15               I'm just having trouble -- I mean, I

   16   appreciate wanting to simplify this into understandable

   17   language, but the reality of these charges is that

   18   they're caught up with a lot of fairly technical

   19   definitions.

   20               MR. TURGEON:       Yes, Your Honor, I agree with

   21   that.

   22               Your Honor, our number one concern was we

   23   wanted to make clear to Your Honor that a separate

   24   criminal violation of FARA need not be proved.

   25               THE COURT:       That just goes to the mens rea


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 18 of 40 PageID# 4480

                                                                       933


    1   aspect of it.

    2                MR. TURGEON:      Excuse me, Your Honor?

    3                THE COURT:      You're focused on the mens rea

    4   aspect of it.      You want to excise from what the jury

    5   has to find for the purposes of 951 the mens rea aspect

    6   that would apply to a 612 violation or 618(a)

    7   violation.

    8                MR. TURGEON:      Yes, Your Honor, that's right.

    9                However, Your Honor -- I take Your Honor's

   10   point, which is, I believe, the jury does need to be

   11   instructed in some way on what conduct violates FARA

   12   and whether that's -- I wouldn't suggest providing the

   13   jury a copy of the statute, but I think, Your Honor, we

   14   should go back and try to draft an instruction that

   15   adequately lays out for the jury what they would need

   16   to find to determine whether the defendant's conduct

   17   was in violation of specific provisions of FARA.

   18                THE COURT:      All right.

   19                MR. TURGEON:      Thank you.

   20                THE COURT:      All right.     Counsel.

   21                MR. MURPHY:      Your Honor, I think it's pretty

   22   telling that during that entire presentation, the

   23   government didn't offer any sort of proposed

   24   instruction for how they would describe the legal

   25   commercial transaction element of this.              They seem to


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 19 of 40 PageID# 4481

                                                                       934


    1   agree that they need to prove an absence of a legal

    2   commercial transaction.         They say that that absence of

    3   a legal commercial transaction was a violation of FARA,

    4   but they haven't actually proposed any sort of

    5   instruction as to how the jury should be informed as to

    6   what that violation was.

    7               Having to show a legal commercial transaction

    8   just begs the question:         What is that illegal

    9   commercial transaction?

   10               THE COURT:       Right.

   11               MR. MURPHY:       And the jury does need to be

   12   informed as to what that is.           The fact the government

   13   is here now and hasn't been able to articulate any sort

   14   of standard, you know, really creates a significant

   15   problem of notice.        If the government can't articulate

   16   it now, how is the defendant supposed to figure that

   17   out on his own back in 2016?           It's clearly a very

   18   complicated standard, and there are some significant

   19   notice concerns there.

   20               The fact that --

   21               THE COURT:       I'm looking for your competing

   22   instruction as to their Instruction 29.

   23               MR. MURPHY:       Just a moment, Your Honor.

   24               So Defense Instruction 54 would be our

   25   proposed --


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 20 of 40 PageID# 4482

                                                                       935


    1                THE COURT:        Your competing instruction.           All

    2   right.

    3                MR. MURPHY:        It's our proposed instruction on

    4   the legal commercial transaction and the description of

    5   a FARA violation.

    6                THE COURT:        All right.

    7                MR. MURPHY:        So Section 951 contains the

    8   requirement of a legal commercial transaction.                 The

    9   word "legal" or "illegal" just simply begs the

   10   question:        What is the legal or illegal act?

   11                THE COURT:        Right.   What makes it illegal?

   12                MR. MURPHY:        Exactly.

   13                What the government is essentially saying

   14   here is that the defendant can be prosecuted for

   15   something that was not itself a violation of FARA, that

   16   he can be prosecuted for something that essentially

   17   doesn't require a mens rea.

   18                We think that the requirement of an illegal

   19   commercial transaction implies that there's some mens

   20   rea component to that and the mens rea is willfulness

   21   under the statute, Your Honor.

   22                With respect to the government's objection to

   23   Instruction No. 54A, to the first element that the

   24   defendant acted in the United States as an agent of a

   25   foreign principal, specifically in this case the


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 21 of 40 PageID# 4483

                                                                       936


    1   government of Turkey, I think it's very strange that

    2   the government is objecting to that language.

    3                Their theory of the case for the entire case

    4   has been that the defendant was engaged as an agent of

    5   a foreign principal, the government of Turkey.                 They

    6   have categorically rejected any suggestion the

    7   defendant was acting on behalf of Inovo or Alptekin.

    8                If the jury doesn't think that the defendant

    9   was acting as an agent of the government of Turkey,

   10   well, he can't be found liable under Section 951 at

   11   all.   So we think this is an entirely appropriate

   12   addition.

   13                THE COURT:       All right.

   14                MR. MURPHY:       I'm looking to see if I have

   15   anything else in my notes, Your Honor.

   16                So we would request -- we just received a

   17   copy of this brief immediately before the hearing.                    So

   18   we would request an opportunity to address it and

   19   respond to it this weekend.

   20                THE COURT:       That's fine.

   21                MR. MURPHY:       Thank you, Your Honor.

   22                THE COURT:       All right.     Mr. Turgeon, let me

   23   follow up with you.        Explain to me how conduct could be

   24   unlawful under FARA without that conduct being willful,

   25   which is what the statute says.


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 22 of 40 PageID# 4484

                                                                       937


    1               MR. TURGEON:       Your Honor, the regulations

    2   that define legal commercial transaction --

    3               THE COURT:       Right.

    4               MR. TURGEON:       -- don't say criminally

    5   prosecutable.

    6               THE COURT:       No.     It says unlawful or

    7   prohibited by law.

    8               MR. TURGEON:       Yes, Your Honor.

    9               THE COURT:       Right.

   10               MR. TURGEON:       For example, the Department of

   11   Justice enforces FARA civilly.            In fact, we did so

   12   earlier this year.

   13               THE COURT:       Right.     But that doesn't mean

   14   there's no willfulness.            There's no strict liability,

   15   is there, even on the civil side?

   16               MR. TURGEON:       Your Honor, the mens rea

   17   requirement for 951 is knowing, and that's what's

   18   required to prove a violation of 951.              However, for the

   19   legal commercial transaction aspect --

   20               THE COURT:       Right.     That's what I'm focused

   21   on.

   22               MR. TURGEON:       Your Honor, there is no mens

   23   rea requirement there.         That's because the question is

   24   not whether a separate prosecution could have occurred

   25   or whether there's separate liability.              The question is


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 23 of 40 PageID# 4485

                                                                       938


    1   whether the conduct was prohibited by law or not.

    2                THE COURT:      Explain to me how conduct could

    3   be unlawful or prohibited by law in the absence of a

    4   mens rea aspect to it.

    5                MR. TURGEON:      That's because, Your Honor,

    6   there's a distinction between whether a defendant can

    7   be prosecuted for something and whether the conduct

    8   itself is lawful or unlawful.

    9                For example, there are labeling requirements

   10   in FARA.     There are requirements to disclose in advance

   11   of lobbying the fact that you're lobbying for a foreign

   12   principal.      There are requirements to file copies of --

   13                THE COURT:      Right.    We're talking about a

   14   specific part of FARA, that is the failure to disclose.

   15                MR. TURGEON:      Failure to register, Your

   16   Honor.

   17                THE COURT:      Failure to register.

   18                MR. TURGEON:      With respect, I disagree with

   19   that because the conduct at issue is not simply failure

   20   to disclose.      The conduct the defendant in this case

   21   was doing was a violation of FARA whether or not it was

   22   intended to be one.

   23                So I would point, Your Honor, as well to the

   24   Manafort case that we cite in our brief.               In that case,

   25   that case made clear, I believe -- FARA prohibits


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 24 of 40 PageID# 4486

                                                                       939


    1   acting as an unregistered agent, not just failure to

    2   register.        So any of those actions as a foreign agent

    3   or acting as an unregistered agent, any of those

    4   actions are unlawful whether or not there was a failure

    5   to register apart from that.             That's what the Manafort

    6   case held, Your Honor.

    7                THE COURT:       All right.

    8                MR. TURGEON:       But, Your Honor, we do take

    9   your point, and we would request the chance to come

   10   back with --

   11                THE COURT:       Yes.     I'm having difficulty

   12   understanding how you could have unlawful conduct under

   13   FARA without the mens rea aspect to it.              Otherwise, it

   14   becomes -- even on the civil side, you don't have

   15   strict liability; do you?

   16                MR. TURGEON:       Well, Your Honor, it's because

   17   the questions are separate.             The questions of whether

   18   someone is guilty of something versus whether --

   19                THE COURT:       Well, what makes them guilty as

   20   opposed to engaging in the act?

   21                MR. TURGEON:       Your Honor, the mens rea is --

   22   I'm speaking only of FARA.

   23                THE COURT:       Right.

   24                MR. TURGEON:       Under FARA, the mens rea is

   25   what makes them guilty, but the conduct itself is


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 25 of 40 PageID# 4487

                                                                       940


    1   prohibited.        The law prohibits certain conduct, and

    2   someone is guilty of it if they have the requisite mens

    3   rea.   But the prohibition stands --

    4                THE COURT:        I understand.     I understand the

    5   point you're making.

    6                MR. TURGEON:        Thank you, Your Honor.

    7                THE COURT:        Anything more on that?

    8                MR. MURPHY:        Briefly, Your Honor.

    9                THE COURT:        Yes.

   10                MR. MURPHY:        Your Honor, 612 is titled

   11   Registration.        It deals with the requirement to

   12   register.        That is only a violation of FARA through

   13   618, which makes it a willful violation to fail to

   14   register.

   15                Now, the government didn't prosecute the

   16   defendant under FARA.           They didn't charge him civilly

   17   for violating FARA.        What they're really trying to do

   18   here is to bootstrap the FARA case they didn't make

   19   into a Section 951 case.              They can't just say in

   20   generalized fashion that the defendant violated FARA.

   21   They need some specificity into what that violation was

   22   so that the jury can determine that there was a

   23   violation of FARA.

   24                THE COURT:        All right.

   25                MR. MURPHY:        Thank you, Your Honor.


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 26 of 40 PageID# 4488

                                                                       941


    1                THE COURT:        Let's talk about the defendant's

    2   instructions pertaining to advice of counsel.

    3                I've read your position.          Let me hear from

    4   the government on this one first as far as why it

    5   wouldn't be appropriate based on what we've heard so

    6   far.

    7                MR. GIBBS:        Sure, Your Honor.     I think the

    8   defense's instruction under certain factual scenarios

    9   may well be appropriate.           This is not that case.        They

   10   accurately cite to O'Malley for the advice of counsel

   11   instruction, and what that says is that the defendant

   12   made a full and accurate report or disclosure to this

   13   attorney of all important and material facts of which

   14   he had knowledge or had the means of knowing and then

   15   acted strictly in accordance with the advice.

   16                As we heard yesterday from Mr. Kelley, he

   17   wasn't really even acting as an attorney in this case.

   18   He was acting as a friend.           He knew the defendant for a

   19   long period of time.           They and their wives were very

   20   friendly.        They spent time together.

   21                He got a call, came to the defendant's house.

   22   The defendant told him he needed to file under FARA.

   23   He asked him one question.           There's no evidence that

   24   the defendant made a full and accurate report or

   25   disclosure.


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 27 of 40 PageID# 4489

                                                                       942


    1                THE COURT:        Isn't that something the jury

    2   could sort out?        In the instruction, it advises them

    3   that this only applies if under certain conditions, one

    4   of which is as you've outlined.

    5                MR. GIBBS:        Well, I suppose that's true, Your

    6   Honor.     But, again, Your Honor is the gatekeeper for

    7   these instructions and for advising the jury on the

    8   law.     It seems that factually this is so far from being

    9   an instance where --

   10                THE COURT:        I'm getting tired of the gate.

   11                MR. GIBBS:        I understand, Judge.        It's a

   12   lonely job, I'm sure.

   13                And the other issue that we have -- I agree

   14   with you -- it is something the jury probably could

   15   sort out.        We certainly -- I think everybody would

   16   agree that we have a good jury.            I think they've been

   17   very diligent.        The concern we always have is if they

   18   get that instruction from Your Honor and they're

   19   advised about advice of counsel.            They may read more

   20   into that than is really there instead of --

   21                THE COURT:        I understand.

   22                MR. GIBBS:        So instead of saying, well,

   23   clearly, he didn't fully disclose all of the relevant

   24   facts and just dismiss it, they may say, well, Judge

   25   Trenga did advise us.           Maybe we need to think about


          Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)    299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 28 of 40 PageID# 4490

                                                                       943


    1   this more.      Is there some nuance or something here

    2   we're missing?

    3                So, again, I don't want to --

    4                THE COURT:      Well, the defense is going to

    5   argue seeking out legal advice irrespective -- they can

    6   talk about what they did in seeking out legal advice

    7   irrespective of this instruction.            I would think it may

    8   even be helpful to the government to have this kind of

    9   an instruction.

   10                MR. GIBBS:      That's true, Judge, but I think

   11   it sort of cuts both ways.

   12                THE COURT:      It does.

   13                MR. GIBBS:      Again, it's that, you know, if

   14   they -- they make the argument.            We make the

   15   counterargument in rebuttal.

   16                THE COURT:      It does.

   17                MR. GIBBS:      To some extent, I think it

   18   carries a little more weight when they hear the dueling

   19   arguments.      Then when they're instructed on the law,

   20   there is an advice of counsel instruction.

   21                If I could just have one moment.

   22                THE COURT:      Yes.

   23         (Counsel confer.)

   24                MR. GIBBS:      That's all I've got, Judge.

   25                Thank you.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 29 of 40 PageID# 4491

                                                                       944


    1               THE COURT:       All right.     Counsel.

    2               MR. MURPHY:       Your Honor, counsel for the

    3   government conceded that this is something that the

    4   jury could and should sort out.            We think this is an

    5   appropriate matter to be submitted to the jury.

    6               In order to give the charge to the jury, the

    7   Court does not need to make a determination that the

    8   defendant did make a full recounting of the facts to

    9   the attorney or that the defendant did act in good

   10   faith on the advice of the attorney.             All the Court

   11   needs to find here is that there is sufficient evidence

   12   for a reasonable jury to make that determination on its

   13   own.   We think without question there is sufficient

   14   evidence for the jury to at least consider that

   15   argument and to be given that charge.

   16               The facts show that Mr. Kelley asked

   17   questions of the defendant.          The defendant answered

   18   those questions truthfully, honestly, and the defendant

   19   followed Mr. Kelley's advice.           That, frankly, is all

   20   that's required.

   21               We don't concede that Mr. Kelley was not

   22   acting as an attorney.         While he was a friend of the

   23   defendant, he was giving legal advice.              He was

   24   providing advice on a legal topic, whether to register

   25   under the LDA versus FARA.          So the fact that he was a


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 30 of 40 PageID# 4492

                                                                       945


    1   friend we don't think is material here.

    2               THE COURT:       All right.     The next item I'd

    3   like to talk about is where the parties differ on the

    4   definition of "materiality."           I know you use different

    5   language, but it's not clear to me in substance what

    6   the difference is.

    7               Let me hear from the defense on this first.

    8               MR. MURPHY:       Your Honor, just briefly --

    9               THE COURT:       You want the security's law

   10   definition basically.

   11               MR. MURPHY:       Yes, that's right.        We don't

   12   think that the security's law definition is anything

   13   that any person could quibble with.             It is a reasonable

   14   and easy-to-understand definition of the word

   15   "material" that is used in courts across the country.

   16               The definition that the government proposes,

   17   we think, is, frankly, just difficult to understand.

   18   I'm not sure how the jury is supposed to make an

   19   accurate determination of what type of statement or

   20   misstatement is capable of influencing government

   21   action.    That's a very mirky standard here that I don't

   22   think the jury would be able to apply with any sort

   23   of --

   24               THE COURT:       There's also no evidence of it.

   25               MR. MURPHY:       There's also no evidence of


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 31 of 40 PageID# 4493

                                                                       946


    1   that, Your Honor.       That's correct.

    2                But even so, we think that specificity and an

    3   instruction that is easy to understand would be

    4   preferable to one that may be capable of

    5   misunderstanding.

    6                THE COURT:      All right.

    7                MR. MURPHY:      Thank you, Your Honor.

    8                MR. GIBBS:      Your Honor, just a couple of

    9   points I would make.         I believe that in terms of

   10   materiality, a big part of the reason we're seeking the

   11   instruction is the witness from the FARA unit who

   12   testified, J.J. Gilday, he went through in a lot of

   13   detail about the filing requirements and what is done

   14   with it and how that does, in fact, influence

   15   government action.        So we would submit that a

   16   materiality instruction is appropriate.

   17                In terms of that instruction, both parties

   18   have submitted one.        I think the argument that the

   19   government's instruction is confusing or difficult to

   20   follow is hard to square with the fact that it's very

   21   short.     I believe it's been used in this district and

   22   it's been approved in the Fourth Circuit.               But it says,

   23   The test of materiality is whether the false statement

   24   has a natural tendency to influence a governmental

   25   action or is capable of influencing a governmental


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 32 of 40 PageID# 4494

                                                                         947


    1   action.    It is not necessary for the government to

    2   prove that the statement here charged actually did

    3   influence a governmental action.

    4               THE COURT:       How is a jury supposed to

    5   evaluate whether something influences government

    6   without -- there's been no testimony about -- neither

    7   was the DOJ person, but he didn't talk about how

    8   specific disclosures that were made would have affected

    9   or did affect the government or influence the

   10   government; did he?

   11               MR. GIBBS:       Well, if I could just have one

   12   moment, Judge.      I want to make sure I'm getting the

   13   exact answer you're looking for.

   14               THE COURT:       Yes.

   15               MR. GIBBS:       Mr. Turgeon was actually the

   16   attorney who handled Mr. Gilday, the witness.

   17               THE COURT:       All right.

   18               MR. GIBBS:       I think he can probably do a much

   19   better job articulating that than me.

   20               THE COURT:       Right.    This may be a total

   21   errant thought.       But within the False Claims Act

   22   environment now, we now know from the Supreme Court

   23   that in order to establish materiality, you have to

   24   show how the government would have, in fact, been

   25   influenced by the particular nondisclosure.                But


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 33 of 40 PageID# 4495

                                                                       948


    1   there's none of that evidence here; is there?

    2                MR. TURGEON:       There is, Your Honor.        In fact,

    3   there are two questions that were asked of Mr. Gilday.

    4   I don't recall those off the top of my head, but there

    5   were two questions that I asked through which we

    6   elicited testimony establishing what the government

    7   does in the event certain information is missing from

    8   the forms or if there's a deficiency in some way and

    9   then what actions the government takes in response to

   10   those deficiencies, which can include, again, going

   11   from memory, suspending the ability of the registrant

   12   to act on behalf of the foreign principal or sending a

   13   letter --

   14                THE COURT:       But that's if there's an absence

   15   of information.       There was no testimony, was there,

   16   along the lines of, well, because it was disclosed --

   17   it was only disclosed that Turkey was the primary

   18   beneficiary as opposed to being the actual foreign

   19   principal, we did or didn't do something, or we viewed

   20   this differently than we otherwise would have?

   21                MR. TURGEON:       Your Honor, the test of

   22   materiality, as explained in the instruction, has the

   23   capability of influencing governmental action.

   24                THE COURT:       That's my point.      How could a

   25   jury determine that disclosing that Turkey was the


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 34 of 40 PageID# 4496

                                                                       949


    1   primary beneficiary as opposed to being the actual

    2   principal influence government action?

    3               MR. TURGEON:       Your Honor, if I'm going from

    4   memory by another witness as well, the witness from the

    5   Department of State testified about -- I believe

    6   about -- well, I'm not going to get into details

    7   because I don't want to misrepresent something.

    8               THE COURT:       All right.

    9               MR. TURGEON:       I believe that there was some

   10   relevant testimony as to the government's use of FARA

   11   disclosures from that as well.            I don't want to get

   12   ahead of myself on that one.

   13               THE COURT:       All right.     I guess I'm just

   14   suggesting that you may be advocating a definition that

   15   would impose some requirements that the evidence won't

   16   carry.

   17               MR. TURGEON:       Well, Your Honor, we're trying

   18   to have an instruction for everything the law requires.

   19               THE COURT:       Right.

   20               All right.       No one could find any cases about

   21   materiality within the context of FARA or 951?

   22               MR. TURGEON:       I'm not aware of any, Your

   23   Honor.

   24               THE COURT:       All right.     Yes.

   25               MR. MURPHY:       Your Honor, we didn't find any


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 35 of 40 PageID# 4497

                                                                       950


    1   either.

    2               THE COURT:       All right.

    3               MR. MURPHY:       If I could just briefly be

    4   heard.

    5               THE COURT:       Sure.

    6               MR. MURPHY:       As Your Honor correctly noted,

    7   Mr. Gilday did not testify about materiality.                He

    8   didn't say that he reviewed the FARA filing for any

    9   material misstatements.         He didn't check it for factual

   10   accuracy, and there is no testimony that he did take

   11   any action or inaction based on any specific statements

   12   in the FARA filing itself.

   13               In addition, Mr. Turgeon referenced a witness

   14   from the Department of State.           None of us at counsel

   15   table are currently able to recall any witness from the

   16   Department of State.

   17               THE COURT:       You're talking about DOJ?

   18               MR. TURGEON:       Yes, Your Honor, the Office of

   19   International Affairs.         I misspoke.

   20               MR. MURPHY:       Thank you.

   21               THE COURT:       All right.     Those were really the

   22   principal ones that I wanted to have the benefit of

   23   everybody's thoughts before I started fashioning some

   24   proposed instructions.

   25               Is there anything that anybody in particular


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 36 of 40 PageID# 4498

                                                                       951


    1   wants to talk about that we haven't?

    2               Mr. Gibbs, you look like you're --

    3               MR. GIBBS:       Well, no, Judge.       I had one or

    4   two other sort of housekeeping matters after that.

    5               THE COURT:       All right.     Hold on.

    6               Any other instruction issues that the defense

    7   wants to talk about?

    8               MR. MURPHY:       One moment, Your Honor.

    9               THE COURT:       You're going to have an

   10   opportunity to talk about all of these again.

   11               MR. MURPHY:       Your Honor, just two brief also

   12   housekeeping matters relating to the jury instructions.

   13   The government filed a proposed verdict form earlier

   14   this morning.

   15               THE COURT:       Yes.   I was going to raise that.

   16               MR. MURPHY:       So we would propose just that we

   17   be given an opportunity to respond and comment on that.

   18               THE COURT:       That's fine.

   19               MR. MURPHY:       Then, second, we had agreed upon

   20   a shell for a theory of the defense outline -- or

   21   instruction, rather.         The parties had agreed that at

   22   the close of the evidence, the defense could supplement

   23   that instruction.

   24               THE COURT:       That's fine.

   25               MR. MURPHY:       So we propose to do that and


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 37 of 40 PageID# 4499

                                                                       952


    1   take that up on Monday.

    2               THE COURT:       That's fine.

    3               MR. MURPHY:       Thank you.

    4               THE COURT:       Mr. Gibbs.

    5               MR. GIBBS:       Your Honor, as to the special

    6   verdict form, since Count 1 is a conspiracy with two

    7   objects, it seemed appropriate.            There's no particular

    8   pride of authorship with that.            Obviously, Your Honor

    9   will let us know if it's deemed appropriate.

   10   Obviously, the defense needs to have an opportunity to

   11   weigh in as well.

   12               As I understand the Court's comments at the

   13   beginning of the hearing, it sounded as if now that the

   14   parties have both filed proposed instructions that we

   15   don't agree on and then dueling memos, Your Honor will

   16   come up with a set of draft instructions that the

   17   parties will look at probably on Monday, and then we

   18   can --

   19               THE COURT:       Yes.

   20               MR. GIBBS:       That's exactly how I was

   21   following along.

   22               THE COURT:       Okay.

   23               MR. GIBBS:       Then, as I said, I had really

   24   just one housekeeping matter.

   25               THE COURT:       Yes.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 38 of 40 PageID# 4500

                                                                       953


    1                MR. GIBBS:       So on Friday -- oh, no, Thursday

    2   I guess.     Yesterday we handed up a memo related to the

    3   Rule 29 issue.       It also dealt with the coconspirator

    4   statements.

    5                THE COURT:       Right.

    6                MR. GIBBS:       We didn't have the benefit of the

    7   transcripts from yesterday when we drafted that.                 We

    8   are working on adding those in as well.              So I just

    9   wanted to advise the party and Your Honor that we do

   10   intend to file a supplemental, hopefully by close of

   11   business today, that will just update that with the

   12   additional testimony.

   13                THE COURT:       All right.

   14                MR. GIBBS:       As part of that, I just wanted to

   15   advise the Court.       I know we have a -- there's an

   16   instruction that I think has been agreed upon about the

   17   coconspirator statements and evidence coming in for a

   18   limited purpose.       We do expect to ask the Court to

   19   revisit that issue.        I know in the original order it

   20   was --

   21                THE COURT:       Right, and I'll rule on that.

   22                MR. GIBBS:       Okay.    Great.   Thank you, Your

   23   Honor.     That's all I have.

   24                THE COURT:       All right.    But you all have come

   25   up with an agreed-upon statement on the coconspirator


          Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 39 of 40 PageID# 4501

                                                                       954


    1   statements, you say?

    2               MR. GIBBS:       Oh, no.    Just that we would like

    3   the opportunity to renew our motion to --

    4               THE COURT:       Right.    I understand that's

    5   pending.    I'll make a definitive ruling on that at the

    6   appropriate time.

    7               MR. GIBBS:       Thank you, Judge.

    8               THE COURT:       All right.     Anything else?

    9               Yes.

   10               MR. MURPHY:       Just briefly.      We intend to file

   11   our own paper responding to the government's Rule 29

   12   motion.

   13               THE COURT:       All right.     Well, get it in and

   14   I'll look at it.       The sooner the better.

   15               MR. MURPHY:       Of course.     Thank you.

   16               THE COURT:       Yes, Mr. MacDougall.

   17               MR. MACDOUGALL:         Are we addressing

   18   housekeeping matters, Your Honor?

   19               THE COURT:       Yes.

   20               MR. MACDOUGALL:         We've brought it up before.

   21   I think the government is in agreement.              We would

   22   propose just before the close of the defense's evidence

   23   to read the three substitutions to the jury at a time

   24   appropriate for the Court.

   25               MR. GIBBS:       No objection, Judge.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 339 Filed 07/20/19 Page 40 of 40 PageID# 4502

                                                                       955


    1               THE COURT:       How many more witnesses are you

    2   anticipating?

    3               MR. MACDOUGALL:        No more than two, and they

    4   won't be long.

    5               THE COURT:       Do you think we'll finish up

    6   Monday morning?

    7               MR. MACDOUGALL:        Yes, Your Honor.

    8               THE COURT:       All right.     Great.

    9               MR. GIBBS:       Thank you, Judge.

   10               THE COURT:       All right.     Thank you.

   11               The Court will stand in recess.

   12                ----------------------------------
                              Time: 3:44 p.m.
   13

   14

   15

   16

   17

   18

   19

   20

   21
              I certify that the foregoing is a true and
   22
         accurate transcription of my stenographic notes.
   23

   24
                                                     /s/
   25                                   Rhonda F. Montgomery, CCR, RPR


          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
